DETAILED ACTION
Election/Restrictions
Claims 3-4, 6 & 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 25, 2022.  It is noted that Claims 3-4 & 6 were withdrawn by the examiner since Claim 3 is directed towards the non-elected embodiment of Species G, Claim 4 is directed towards the non-elected embodiments of Species N, O & P, while Claim 6 is directed towards the non-elected embodiments of Species F, G & M.
Applicant's election with traverse of Group I and Species A in the reply is acknowledged.  The traversal is on the ground(s) that the examiner has not made any requirement based on the subject matter being independent, nor indicated that a serious burden exists should the entire application be searched and examined.  This is not found persuasive because applicant is confusing U.S. national applications filed under 35 U.S.C. 111(a) which are subject to restriction practice in accordance with 37 CFR 1.141-1.146 {see MPEP 803}, with the current U.S national stage application which is subject to unity of invention practice in accordance with 37 CFR 1.475 and 1.499.  Additionally, the lack of unity of invention has been identified via the technical features of each embodiment, while the explanation of a serious burden existing should the application be searched and examined as a whole was set forth in paragraph 5 of the requirement.  Accordingly, the requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on march 18, 2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “elongate securing part (18)” must be clearly shown / depicted within the drawings or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 5 & 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 1, line 7, the phrases “the one panel” and “the head end side” do not have a proper antecedent basis; in line 8, the phrase “the end” does not have a proper antecedent basis; in line 9, the phrase “the wall” does not have a proper antecedent basis; and in line 10, the phrase “the the side face” does not have a proper antecedent basis.  In Claim 8, the phrase “the plane” does not have a proper antecedent basis.  Consequently, the remaining claims are rejected since they are dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, 7-8 & 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 97/16090.  WO`090 teaches of a furniture assembly (fig. 1) comprising at least two furniture panels (1,4) which are connected at right angles to each other (shown), comprising a connecting element (shown in fig. 2 for instance) suitable for producing a perpendicular connection between the two furniture panels (note figs. 1 & 12 as examples), in which both the furniture panels are provided with a bore (31, 14) for receiving at least a part of the connecting element, wherein the connecting element comprises an elongate securing part (9) and a bent engagement part (10), wherein the bore in one of the panels is provided in the head end side of the panel (fig. 4), wherein the elongate securing part of the connecting element is at least partly provided in the bore (fig. 9 for example) and that an end of the bent engagement part is penetrated into the wall of the bore of the other panel (note figs. 11 & 17 for instance) and extends beyond a side face of the one panel (note fig. 4) in which the securing part of the connecting element is provided.  As to Claim 2, the method of forming the device is not germane to the issue of patentability of the device itself within a product claim; therefore, the limitation of turning the panels with respect to each other, i.e., the turning movement, has not been given patentable weight.  A perpendicular connection is produced when the two furniture panels are connected to each other (see fig. 12), the connecting element is provided in the head end side of the one panel (shown), the end of the bent engagement part penetrating the wall of the bore (note the progression of penetration shown in figs. 16-17 as an example) of the other panel as a result of a turning movement (such as when a lever is engaged).  As to Claim 5, the engagement part furthermore comprises a back part (deemed to be the part opposite the distal end part of (10)) which, in use, at least partly bears against the part of the wall of the bore situated opposite the part of the wall of the bore into which the end of the engagement part penetrates (shown).  As to Claim 7, the head end front or rear side of a furniture panel is provided with two spaced-apart connecting elements (two are shown).  As to Claim 8, the head end side of the one panel adjoins with a plane of the other panel (shown).  As to Claim 11, the one furniture panel and/or the other furniture panel is made from wood-based panel material (wood material).  As to Claim 12, the furniture assembly is suitable for forming a drawer (a drawer is shown).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5 & 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Matzler [US 2017/0175789].  Matzler teaches of a furniture assembly (fig. 22 for instance) comprising at least two furniture panels (612, 614) which are connected at right angles to each other (shown), comprising a connecting element (shown in fig. 20 for instance) suitable for producing a perpendicular connection between the two furniture panels (fig. 22), in which both the furniture panels are provided with a bore (not labeled but shown, 616) for receiving at least a part of the connecting element, wherein the connecting element comprises an elongate securing part (620) and a bent engagement part (618), wherein the bore in one of the panels (614) is provided in the head end side of the panel, wherein the elongate securing part of the connecting element is at least partly provided in the bore (shown) and that an end (638) of the bent engagement part is penetrated into the wall of the bore of the other panel (shown in fig. 22).  Matzler teaches applicant’s basic inventive claimed assembly as outlined {mapped} above, but does not show the end extending beyond a side face of the one panel in which the securing part of the connecting element is provided.  As to this aspect, the position is taken that it would have been an obvious matter of personal preference to vary the shape or size of an element (such as by joining a slimmer panel (614) to panel (612) depending upon the needs and/or preferences of the user, since such a modification would have involved a mere change in the size or configuration of a component.  A change of this degree is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant).  Furthermore, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.   Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  As modified, a slimmer or narrower panel (614) could be joined to panel (612), whereby the same functionality of the connecting element would be utilized and allow for the end of the engagement part to extend beyond a side face of the slimmer panel when coupled to the other panel.  As to Claim 2, the method of forming the device is not germane to the issue of patentability of the device itself within a product claim; therefore, the limitation of turning the panels with respect to each other, i.e., the turning movement, has not been given patentable weight.  A perpendicular connection is produced when the two furniture panels are connected to each other (see fig. 22), the connecting element is provided in the head end side of the one panel (shown), the end of the bent engagement part penetrating the wall of the bore (shown) of the other panel as a result of a turning movement (such as when (620) is turned).  As to Claim 5, the engagement part furthermore comprises a back part ((702) or bottom part of (700) for example) which, in use, at least partly bears against the part of the wall of the bore situated opposite the part of the wall of the bore into which the end of the engagement part penetrates (shown).  As to Claim 7, the head end front or rear side of a furniture panel is provided with at least one spaced-apart connecting element.  As to the incorporation of an additional connecting element, the position is taken that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an additional connecting element since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.; furthermore, the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  As to Claim 8, the head end side of the one panel adjoins with a plane of the other panel (shown).  As to Claim 9, the bore is a blind bore (shown).  As to Claim 10, the securing part is provided with screw thread (viewed as the ribbed / beveled head) in order to secure the connecting element in the one furniture panel.  As to Claim 11, the one furniture panel and/or the other furniture panel are made from a non-specified material.  However, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a varying array of known materials for the manufacture of the furniture panels depending upon the personal preferences of the designer and/or the designated environment for the finished product since it has been held to be within the general skill of a worker in the art to select a known material on the basis of it’s suitability for the intended use as a matter of obvious design choice.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); and In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  As to Claim 12, the furniture assembly is suitable for forming a drawer (the coupled panels are suitable / capable of forming a drawer if so desired).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see attached Form PTO-892 showing various furniture coupling means.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
July 30, 2022

/James O Hansen/Primary Examiner, Art Unit 3637